                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

SHANON MURILLO and JUAN
MENDOZA,

            Plaintiffs,

v.                                               Case No: 2:19-cv-674-SPC-MRM

CAPE CORAL ROOFING AND
SHEET METAL, INC. and
ALEXANDER GOMEZ,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s

Report and Recommendation.             (Doc. 29).    Judge McCoy recommends the

undersigned enter an Order directing the Clerk of Court to enter clerk’s

defaults against Defendants Cape Coral Roofing and Sheet Metal, Inc. and

Alexander Gomez.          He does so because Defendants have demonstrated a

“flagrant, willful, and bad-faith disregard for the Court’s Orders,” and no less

drastic sanction would be effective in achieving compliance. (Doc. 29 at 6).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
     A district judge “may accept, reject, or modify in whole or in part, the

findings or recommendations made by the magistrate judge.”          28 U.S.C.

§ 636(b)(1). The judge “shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which

objection is made.” Id. And “[t]he judge may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” Id.

     After examining the file independently and upon considering Judge

McCoy’s findings and recommendations, the Court accepts and adopts the

Report and Recommendation.

     Accordingly, it is now ORDERED:

     United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (Doc. 29) is ACCEPTED and ADOPTED and the findings

are incorporated herein.

     (1) The Clerk is DIRECTED to enter clerk’s defaults against Defendants

        Cape Coral Roofing and Sheet Metal, Inc. and Alexander Gomez.

     (2) Plaintiffs must move for a default judgment on or before July 7, 2021.

     DONE and ORDERED in Fort Myers, Florida this June 22, 2021.




Copies: All Parties of Record




                                      2
